 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
      KELLY GUERRERO,
11                                                         Case No.: 2:16-cv-01667-GMN-NJK
             Plaintiff(s),
12                                                                        Order
      v.
13                                                                  [Docket No. 101]
      VINCENT NEIL WHARTON,
14
             Defendant(s).
15
            Pending before the Court is a motion to withdraw as Defendant’s attorney. Docket No.
16
     101. Defendant has already retained another attorney to represent him in this matter. See Docket
17
     No. 111 at 27. As such, the motion to withdraw as attorney is hereby GRANTED, and the hearing
18
     set on that motion is VACATED.
19
            Mr. Kohl shall provide notice of this order to Mr. Holper, and shall file a certificate of
20
     service to that effect by January 16, 2019. Moreover, the Clerk’s Office is INSTRUCTED to
21
     distribute this order to the current case participants, and to also send a copy of this order to:
22
     Scottholperlaw@gmail.com. Mr. Holper shall file a notice of appearance by January 22, 2019.
23
            IT IS SO ORDERED.
24
            Dated: January 15, 2019
25
                                                                ______________________________
26                                                              Nancy J. Koppe
                                                                United States Magistrate Judge
27
28

                                                    1
